Per Curiam.
We affirm. Mechanics’ contention that it had home office protection within the meaning of N. J. S. A. 17:9A-19 at the time the Commissioner approved Eidelity’s branch office application is without merit. As of the date of this approval Mechanics had not yet passed the necessary shareholder’s amendment to its Articles of Association and no formal certificate authorizing it to relocate its home office had been issued by the Comptroller of the Currency. As a fact these prerequisites were not accomplished until several months thereafter.
We find that Mechanics suffered no denial of due process, there being substantial compliance with N. J. S. A.
*6452:14B-9 and with the rules adopted by the Department. Further, it was not prejudiced by the Hearer’s denial of its request for an adjournment.
Finally, we conclude that there is substantial credible evidence in the record to support the Commissioner’s factual findings and that there is a reasonable basis for his decision and order.
Affirmed.